IN THE SUPREME COURT OF THE STATE OF DELAWARE


BRYAN CONNOLLY and SUSAN     §
CONNOLLY, Individually and as§              No. 152, 2018
Co-Administrators of the Estate of
                             §
ETHAN P. CONNOLLY,           §
                             §              Court Below—Superior Court
      Plaintiffs Below,      §              of the State of Delaware
      Appellants,            §
                             §              C.A. No. 14C-08-006 (N)
      v.                     §
                             §
ALPHA EPSILON PHI SORORITY, §
Individually and t/a PHI CHI §
CHAPTER,                     §
                             §
      Defendants Below,      §
      Appellees.             §

                         Submitted: November 28, 2018
                         Decided:   December 12, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 12th day of December, 2018, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

February 28, 2018 memorandum opinion and order.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.



                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                               Justice




                                 2